                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Jason A. Czekalski

   v.                                Civil No. 19-cv-121-LM
                                     Opinion No. 2020 DNH 052
New Hampshire Department
of Corrections, Commissioner


                               O R D E R

    Proceeding pro se, incarcerated plaintiff Jason A.

Czekalski brings this 42 U.S.C. § 1983 action against the

Commissioner of the New Hampshire Department of Corrections (the

“Commissioner”).     Czekalski, an inmate of the New Hampshire

State Prison for Men, asserts unspecified constitutional claims

against the Commissioner arising in connection with New

Hampshire’s Earned Time Credits law, RSA 651-A:22-a.

Czekalski’s complaint is subject to preliminary review pursuant

to 28 U.S.C. § 1915A.


                     PRELIMINARY REVIEW STANDARD

    The court conducts a preliminary review of prisoner

complaints filed by inmates seeking relief from government

agents.   See 28 U.S.C. § 1915A.   In determining whether a pro se

pleading states a claim, the court construes the pleading

liberally.   See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Disregarding allegations constituting legal conclusions, the
court considers whether the factual content in the pleading and

inferences reasonably drawn therefrom, taken as true, state a

facially plausible claim to relief.     Hernandez-Cuevas v. Taylor,

723 F.3d 91, 102-03 (1st Cir. 2013) (citing Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).    Following preliminary review, the

court must dismiss a prisoner’s claims sua sponte if the court

determines that it lacks subject-matter jurisdiction, that the

defendant is immune from the requested relief or from suit, or

that the complaint fails to state a claim upon which relief can

be granted.   See 28 U.S.C. § 1915A(b); Fed. R. Civ. P. 12(h)(3).


                              DISCUSSION

I.   No Deprivation of Constitutional Rights

     It appears unlikely that Czekalski can state a viable

constitutional claim arising out of the alleged facts.     In

relevant part, the Earned Time Credits law provides as follows:

     The commissioner, after reviewing a prisoner’s record,
     shall award to a prisoner or recommend that the
     prisoner receive a one-time reduction in his or her
     minimum and maximum sentences for successful
     completion of each of the following programs while
     incarcerated:

         (a)   Education Programs:

               * * *

               (3)     Associate’s Degree[:] 180 day reduction
                       in the prisoner’s minimum sentence and
                       180 day reduction in the prisoner’s
                       maximum sentence.



                                  2
              (4)     Bachelor’s Degree[:] 180 day reduction
                      in the prisoner’s minimum sentence and
                      180 day reduction in the prisoner’s
                      maximum sentence.

              (5)     Master’s Degree[:] 180 day reduction in
                      the prisoner’s minimum sentence and 180
                      day reduction in the prisoner’s maximum
                      sentence.

              * * *

R.S.A. 651-A:22-a(I).     Czekalski alleges that, over the period

of his incarceration to date, he could “easily have earned” an

Associate’s Degree, a Bachelor’s Degree, and a Master’s Degree

(and thus reduced his sentence by 540 days pursuant to the

Earned Time Credits law), but for the fact that he lacks the

requisite financial resources.    Doc. no. 1 at ¶ 20.   He alleges

that to earn an Associate’s Degree through programs available to

inmates of the New Hampshire State Prison for Men costs at least

$8,000, to earn a Bachelor’s Degree costs at least an additional

$8,000, and that to earn a Master’s Degree costs at least an

additional $4,800.    He further alleges that if an inmate lacking

sufficient financial resources to pursue a degree attempts to

accumulate the necessary funds, the State of New Hampshire will

seize the inmate’s savings in order to pay for the costs of the

inmate’s incarceration.    As a result, he alleges, the Earned

Time Credits law provides for a sentencing reduction available

in effect only to the wealthy.




                                  3
     Based on these allegations, Czekalski brings two Section

1983 claims against the Commissioner.   In support of his first

claim, Czekalski asserts that the Earned Time Credits law

creates an unconstitutional system of “debt servitude.”     Id. at

2.   He alleges that as a result of that system, he suffered

deprivation of a “statutory liberty interest,” namely denial of

“the opportunity to earn a reduction of his sentence.”     Id. at

¶ 17.   He does not further specify the nature of the liberty

interest allegedly at issue, nor does he specify the

constitutional amendment under which it arises.

     In support of his second claim, Czekalski asserts that the

Earned Time Credits law caused him to be deprived of the same

“statutory liberty interest” due to “his poverty,” in violation

of an unspecified constitutional right to “purchase” a reduction

in his sentence.   Id. at ¶ 23.

     Czekalski requests that this court order the Commissioner

to reduce his sentence by 540 days.



     A.   Due Process

     It is unclear which constitutional rights Czekalski

believes underlie his Section 1983 claims.   Because both claims

are predicated on the deprivation of a liberty interest,

however, it appears possible that he means to state at least one

claim for deprivation of his due process rights.   See Greenholtz


                                  4
v. Inmates of Neb. Penal & Correctional Complex, 442 U.S. 1, 7

(1979) (a protected liberty or property interest is requisite to

a prisoner’s constitutional due process claim).    However, it is

well established that prisoners lack a protected liberty

interest in release prior to completion of a properly imposed

sentence.    Id.; see also Sandin v. Conner, 515 U.S. 472, 484

(1995).   This is because as a result of “a valid conviction, the

criminal defendant has been constitutionally deprived of his

liberty."    Meachum v. Fano, 427 U.S. 215, 224, (1976) (emphasis

supplied).   In the absence of a protected liberty interest,

Czekalski cannot state a due process claim arising out of the

fact that the benefits of the Earned Time Credits law are

conditioned, among other things, on payment of fees.



    B.      Equal Protection

    Because Czekalski’s second claim is predicated in part on

the allegation that he was deprived of the opportunity to seek a

reduction in his sentence due to “his poverty,” it appears

possible that he intends to state an equal protection claim.

“When a state. . . distinguishes between two similarly situated

groups, the distinctions it makes are subject to scrutiny under

the Equal Protection Clause of the Fourteenth Amendment.     Such

scrutiny is normally of the rational basis variety unless the

distinction involves a suspect classification or burdens a


                                  5
fundamental right.”     LCM Enters. v. Town of Dartmouth, 14 F.3d

675, 678-679 (1st Cir. 1994).

    To state an equal protection claim, a plaintiff must allege

sufficient facts to support the conclusion that he was treated

differently from others similarly situated.     Dartmouth Review v.

Dartmouth College, 889 F.2d 13, 19 (1st Cir. 1989).     Czekalski

has not done so here.    Specifically, he has alleged neither that

he attempted to avail himself of the opportunity to pursue an

advanced degree but was denied that opportunity due to

insufficient funds, nor that any other inmate with relatively

greater financial resources was granted that opportunity.      As a

result, Czekalski has not stated a viable equal protection

claim.

    In addition, it does not appear that Czekalski could cure

the deficiencies of a putative equal protection claim through

amendment.   Czekalski attributes differential access to the

benefits of the Earned Time Credits law to his “poverty.”

However, it is well established that “poverty, standing alone,

is not a suspect classification” for constitutional purposes.

Harris v. McRae, 448 U.S. 297, 323 (1980); see also, e.g., Maher

v. Roe, 432 U.S. 464, 471 (1977).     It is further well

established that poverty does not constitute a suspect

classification in the specific context of access to education

programs.    San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S.


                                  6
1, 29-39 (1973).     Moreover, as noted above, prisoners have no

protected right to release prior to completion of properly

imposed sentences.    Greenholtz, 442 U.S. at 7.   It follows that

an equal protection claim could lie in connection with the

Earned Time Credits law only to the extent the law lacks a

rational basis.

    There can be no serious argument, however, that the Earned

Time Credits law would not survive rational basis scrutiny.

    Rationality review in equal protection cases "is not a
    license for courts to judge the wisdom, fairness, or
    logic of legislative choices." FCC v. Beach
    Communications, Inc., 508 U.S. 307, 313, 113 S. Ct.
    2096, 124 L. Ed. 2d 211 (1993). Rather, an inquiring
    court must ask whether "there is a rational
    relationship between the disparity of treatment and
    some legitimate governmental purpose." Heller v. Doe,
    509 U.S. 312, 320, 113 S. Ct. 2637, 125 L. Ed. 2d 257
    (1993). If "any reasonably conceivable state of facts
    that could provide a rational basis for the
    classification" exists, the classification must be
    upheld. Beach, 508 U.S. at 313. As long as this
    modest burden is satisfied, Congress's handiwork will
    endure "even if the law seems unwise or works to the
    disadvantage of a particular group, or if the
    rationale for it seems tenuous." Romer v. Evans, 517
    U.S. 620, 632, 134 L. Ed. 2d 855, 116 S. Ct. 1620
    (1996).

Boivin v. Black, 225 F.3d 36, 43-44 (1st Cir. 2000).     Contrary

to Czekalski’s suggestion, nothing about the law suggests

legislative intent to permit wealthy inmates to “purchase” a

reduction in their sentences.    Instead, the General Court could

rationally have intended to provide inmates with an incentive to

better their prospects for post-incarceration employment and/or


                                  7
otherwise to improve their lives through education during the

period of their incarceration.    For purposes of rational basis

review, the question whether the law may have unfair

consequences is not relevant.    See FCC v. Beach Communications,

Inc., 508 U.S. 307, 313 (1993).       The existence of a conceivable

rational basis is all that is necessary for the law to survive

rationality review.   Id.



II.   No Complained-of Conduct Attributable to Defendant

      In addition, it appears clear on the face of Czekalski’s

complaint that the named defendant is not responsible for (and

cannot remedy) the alleged violation(s) underlying his claims.

Czekalski expressly asserts that “the violation complained of is

an act of the New Hampshire General Court.      It is a legislative

act not subject to alteration or amelioration by any

administrative employee of the state.”      Doc. no. 1 at ¶ 5.

Czekalski nevertheless seeks to bring claims arising out of that

violation against the Commissioner.

      In light of Czekalski’s express assertion that neither the

Commissioner nor the New Hampshire Department of Corrections

caused whatever deprivation he suffered, he cannot state any

claim under Section 1983 against the defendant.       Section 1983

provides for a civil right of action available to plaintiffs

whose constitutional or federal statutory rights are violated by


                                  8
persons acting under color of state law.   42 U.S.C. § 1983.       A

defendant may only be found liable under Section 1983 where the

defendant’s conduct caused the complained-of violation.     See,

e.g., Rizzo v. Goode, 423 U.S. 362, 370-371 (1976).     On the face

of Czekalski’s allegations, neither the Commissioner nor the New

Hampshire Department of Corrections took any action that

resulted in or permitted a deprivation of Czekalski’s rights.

According to Czekalski, the only act resulting in any such

violation was passage of the Earned Time Credits law by the New

Hampshire legislature.   See doc. no. 1 at ¶ 6.   It follows that

Czekalski cannot state a viable Section 1983 claim against the

Commissioner arising out of the facts he has alleged.


                            CONCLUSION

      For these reasons, the court will dismiss this complaint,

with prejudice, unless Czekalski files an amended complaint

stating a plausible federal claim on or before May 18, 2020.

      SO ORDERED.



                               __________________________
                               Landya McCafferty
                               United States District Judge

April 2, 2020

cc:   Jason A. Czekalski, pro se




                                   9
